


Exhibit 10.1

EMPLOYMENT AGREEMENT BETWEEN
AMERICAN SPECTRUM REALTY, INC.
AND
ANTHONY EPPOLITO

     By this Employment Agreement (“Agreement”) dated January 1st , 2012 (the
“Effective Date”), AMERICAN SPECTRUM REALTY, INC. (“ASR”), located at 2401
Fountain View, Suite 510, Houston, Texas 77057 employs ANTHONY EPPOLITO
(“Eppolito”).

     ASR and Eppolito agree to establish an employment relationship pursuant to
the following terms, covenants and conditions:

ARTICLE 1
TERM OF EMPLOYMENT

     ASR employs Eppolito and Eppolito accepts employment under this Agreement
with ASR for an additional period of three (3) months, beginning on January 1,
2012 and terminating March 31, 2012. This Agreement may be terminated earlier as
provided for in Article 7.

ARTICLE 2
RELATIONSHIP OF THE PARTIES

     The parties hereby acknowledge and agree that Eppolito is an employee.
Eppolito’s title during this employment period will remain as Chief Financial
Officer (CFO) reporting to Mrs. Grainger during this three month transition.

ARTICLE 3
VESTING OF ASR STOCK AND SALE RESTRICTIONS

     By entering this Agreement ASR and Eppolito agree that Eppolito will vest
all his remaining stock with ASR as of January 1, 2012.

     Eppolito also agrees to not sell such vested stock during the period of
this employment contract.

     ASR is aware that Eppolito has a personal loan with Icon Bank (“the Bank”)
that is secured by this stock. Should the Bank make a margin call on Eppolito’s
personal loan, Eppolito shall not sell such stock, without ASR’s written
approval. The Bank however, can sell such stock as deemed necessary and in
accordance to the loan terms, if Eppolito were to default on his personal loan.

ARTICLE 4
RESPONSIBILITIES AND EXPECTATION DURING EMPLOYMENT

   a) RESPONSIBILITIES:

Eppolito is responsible for the following four (4) main areas:

                a)         Stock Ownership Transactions and Forms; b) Operating
Partnership Unit Ownership Transactions and Forms; c) Section 16 Reporting;
(Stock Ownership Reporting) d)

Partnering with Mrs. Grainger to transition all remaining aspects of the
Accounting Department to the Irvine office in California.

 


--------------------------------------------------------------------------------




Eppolito will also fully assist the Accounting Department with the completion of
the following tasks:

                e)         ASR Consolidation Procedures; f) Annual Proxy
Statement; g) 2011 Annual Audit and related supporting schedules h) 10K
Preparation i) Annual Meeting Preparation; j) Transferring of Permanent Files to
Irvine, California. k) All other SEC requirements as needed.

   b) EXPECTATIONS DURING EMPLOYMENT:

        v        

Cooperation: Eppolito is to fully cooperate with the Accounting Department. Mr.
Eppolito is to accept the recent modernization of the Yardi Consolidation
process and work with it as the only source of financial statements.

  v

Professional behavior is to be displayed at all times: Eppolito is to conduct
himself in a professional manner. Unprofessional behavior will be deemed “for
cause” as outlined in this Agreement.

  v

Full Disclosure: Eppolito agrees to keep the Accounting Department always
informed of all transactions that he is engaged with. (Accounting, Financing,
Reporting, Stock related, etc.)

 
 * Eppolito will accomplish this by carbon copying (e-mail cc) one of more
   members in the Accounting Department (mainly Mrs. Grainger and Mr. Vahle) on
   all work related e-mails that he is engaged with.
    
 * Eppolito will provide copies to Accounting of any and all documents that he
   signs on behalf of ASR.
    
 * Eppolito will inform the Accounting Department of any projects, Agreements
   and business discussions that he might have with other executives from other
   Departments.

  v

Communication: Eppolito is to communicate to Mrs. Grainger on any potential
issues that might affect the company and its reporting and that he encounters
during his employment with ASR.

ARTICLE 5
CONDITIONS OF COMPENSATION

     As compensation for services rendered to ASR during the term of this
Agreement, Eppolito shall receive a gross monthly salary of $9,000 paid
bi-monthly.

2

--------------------------------------------------------------------------------




ARTICLE 6
SEVERANCE PAY

     Provided that Eppolito satisfactorily performs his responsibilities and
meets all expectations during his employment as outlined in Article 4, Eppolito
is to receive a severance pay equivalent to three (3) months of his regular
salary. Such payment will be transacted in accordance with the existing and
current ADP payment schedule to be paid over three months.

     Failure to perform his duties and meet expectations as outlined in Article
4, will result in Eppolito’s termination. Such termination will be deemed as
“for cause” and Eppolito will not be entitled to such severance Pay as described
in this article.

ARTICLE 7
TERMINATION

     This Agreement shall be terminated upon the occurrence of any of the
following events:

   A) IF ASR TERMINATES THE AGREEMENT WITH NO CAUSE:

In the event that ASR terminates this Agreement prior to March 31, 2012 with no
cause, Eppolito will be entitled to continued compensation as described in
Article 5 through the term of this Agreement and to the severance pay as
described in Article 6.

   B) IF ASR TERMINATES THE AGREEMENT WITH CAUSE:

In the event that ASR terminates this Agreement with cause, Eppolito will not be
entitled to the severance pay as described in Article 6.

Examples of “cause”:

        (a)         Whenever Eppolito fails or refuses to perform faithfully and
diligently the duties and comply with the provisions of this Agreement, as
outlined in Article 4.   (b) Whenever Eppolito fails or refuses to meet
expectations as outlined in Article 4 of this Agreement.   (c) Whenever Eppolito
fails or refuses to comply with the reasonable policies, standards, requests of
ASR.   (d) Whenever Eppolito refuses to obey reasonable orders or requests of
ASR in a manner that amounts to insubordination.   (e) Whenever Eppolito commits
dishonest acts towards ASR including but not limited to violation or reckless or
willful destruction of ASR's property or material dishonesty of any type
adversely affecting ASR or its clients.   (f) Illegal, fraudulent or other
conduct tending to place ASR, by reason of its employment and association
with/or of Eppolito in disrepute.

3

--------------------------------------------------------------------------------




   C) IF EPPOLITO DECIDES TO TERMINATE THE AGREEMENT:

In the event that Eppolito terminates this Agreement prior to March 31, 2012,
Eppolito will not be entitled to the severance pay as described in Article 6.

     Upon termination of this Agreement under any provision of the above
Paragraph, Eppolito shall be entitled to receive only the salary accrued and
unpaid as of the date of termination and shall not be entitled to any additional
compensation.

Upon termination, both ASR and Eppolito shall be relieved of all duties and
obligations under this Agreement as of the date of termination other than to pay
Eppolito the remaining and due compensation. However, the terms and provisions
of Article 9 shall survive the termination of this Agreement for the periods set
forth therein.

ARTICLE 8
FRINGE BENEFITS

     Upon execution of this Agreement and commencement of employment, ASR will
continue to provide Eppolito with the existing benefits he currently receives
without interruption. These include but are not limited to, fully paid personal
medical and health insurance plan for himself only, dental and vision benefits,
and participation in retirement programs.

     ASR, at its discretion may at any time alter, modify or change these fringe
benefits offered to Eppolito. Moreover, upon termination of this Agreement all
fringe benefits to Eppolito will cease as of the date of termination. ASR in no
way will be responsible or liable to continue payment on any fringe benefit
after termination.

     If Eppolito properly and timely elects to continue benefit coverage under
the ASR’s plans in accordance with the continuation requirements of COBRA,
Eppolito shall be entitled to elect to continue such COBRA coverage during the
COBRA period, at Eppolito’s own expense.

ARTICLE 9
CONDITIONS DURING EMPLOYMENT

     All ASR and ASR client and affiliate records, client files, intellectual
properties, or personal or regular files concerning any clients of ASR or
clients consulted, interviewed, or retained by ASR or its affiliates shall
belong to and remain the property of ASR. Any and all ASR client or affiliate
records which are the responsibility of Eppolito must be completed and
maintained in a timely fashion pursuant to ASR’s policies and procedures as well
as those timelines statutorily dictated in any particular matter. Eppolito shall
devote his full time and best efforts to the performance of duties required
under this Agreement. During the term of this Agreement, Eppolito shall not at
any time or place engage in a competing business to any extent, except with the
express approval of ASR.

4

--------------------------------------------------------------------------------




ARTICLE 10
NON-SOLICITATION, NON-DISCLOSURE, NON-DISPARAGEMENT
AND NON-COMPETE

     The parties agree that the covenants, agreements, and restrictions
(hereinafter the “covenant”) contained herein are necessary to protect the
business goodwill, business interests and the proprietary rights of ASR, its
clients and affiliates and now hereby agree and stipulate to the following:

        (1)         This covenant is an integral part of an enforceable
agreement. An employment agreement and the covenants contained herein were made
at the time this agreement was consummated by the parties hereto.   (2) This
covenant is fair and reasonable in its geographical area, length of time and
scope of activity being restrained.

     Eppolito expressly agrees that while this Agreement is in effect and for
one (1) year following the termination of this Agreement, Eppolito will not
contact ASR's clients either active or inactive at the time of termination
directly or indirectly, as an employee, agent, proprietor, partner, broker,
stockholder, officer, director, or otherwise, render any service to, on
Eppolito’s own behalf, or on behalf of any other person or entity, engage in or
own a part of any competitive business or organization or plan that would
interfere by soliciting directly or indirectly ASR's clients either active or
inactive at the time of termination, without prior written consent of ASR and
the express written consent of the client including a written acknowledgement by
the client of the existence of this Agreement and covenant.

     Eppolito further expressly agrees that while this Agreement is in effect
and for one (1) year following the termination of this Agreement, Eppolito will
not directly or indirectly, as an employee, agent, proprietor, partner, broker,
stockholder, officer, director, or otherwise, render any service to, on
Eppolito’s own behalf, or on behalf of any other person or entity, engage in or
own a part of any competitive business, practice, organization or plan that
would interfere or disrupt directly or indirectly ASR’s business utilizing ASR’s
clients.

     The parties agree and acknowledge that ASR has spent considerable sums of
money and time developing good client contact and rapport and that the client
list, technology and methods developed by ASR are worth a considerable amount of
money and therefore are a benefit which ASR seeks to protect. Such protection is
hereby agreed and acknowledged by both parties as being reasonable consideration
for establishing this restricting covenant. The agreed to protection and
covenant does not extend to or attempt to restrict Eppolito's ability to work
nor does it attempt to restrict the public's access to Eppolito as an employee
but clearly restricts Eppolito's active pursuit and solicitation of ASR's
clients.

     Eppolito recognizes that the business interests of ASR require a
confidential relationship between ASR and its employees, and the fullest
protection and confidential treatment of its trade secrets, client list,
marketing know-how, services and other business knowledge developed, conceived
and learned by Eppolito during the course of her employment. Moreover, ASR
agrees that during Eppolito's employment, it will make available to Eppolito
that confidential information of ASR that will enable Eppolito to optimize the
performance of his duties for ASR. In exchange, Eppolito agrees to use such
confidential information solely for the benefit of ASR. Accordingly, Eppolito
agrees that, during the term of employment with ASR, Eppolito will not disclose
and will keep secret and confidential all such information including but not
limited to, trade secrets, services, marketing know-how, techniques, ASR
operations and conditions both financial or otherwise as well as all client
lists and customers (including, but not limited to, customers of ASR on whom he
called or with whom he became acquainted during the term of his employment) and
business plans and will not use the same to aid himself or others, directly or
indirectly. Eppolito further agrees that, on termination of this Agreement, he
will surrender to ASR all papers, formulas, information documents electronic
files or otherwise, writings and other original properties in his possession
relating to ASR’s business including both originals and any copies of such
material. Eppolito also agrees that he will not withhold any such documentation
from ASR. All client lists and all records pertaining ASR’s clients and other
records and books relating in any manner whatsoever to the clients and
prospective clients of ASR shall be the exclusive property of ASR. All such
books, records and collateral materials shall be immediately returned by
Eppolito to ASR upon the termination of this Agreement. Eppolito shall also
return to ASR any and all identification cards, keys, credit cards, business
documents or other documents, if any, as well as laptop computers, cellular
phones, and pagers to ASR upon termination of this Agreement.

5

--------------------------------------------------------------------------------




     Eppolito shall not, for a period of one (1) year immediately following the
termination of this Agreement, regardless of the reasons or cause for the
termination and regardless of the party causing the termination, either directly
or indirectly, (a) make known to any individual person, corporation, entity or
otherwise the names and addresses of any of the clients of ASR or any
information pertaining to them other than those available in the public record
or domain; or (b) call on, solicit, or take away, or attempt to call on, solicit
or take away any of the clients of ASR for either Eppolito’s benefit or for any
other person or entity.

     The parties agree and acknowledge that non-solicitation of ASR's clients is
applicable to Eppolito's pursuit and solicitation of ASR's clients not the
client's pursuit or access to Eppolito.

     Eppolito shall not, for a period of one (1) year immediately following the
termination of this Agreement, either directly or indirectly, or as a partner,
shareholder, officer, representative, or as part of a business plan or otherwise
solicit, entice, or attempt to take away, or offer any type of employment,
compensation, financial or pecuniary gain whatsoever to any employee, contractor
or professional of ASR.

     Eppolito shall not, for the period of his employment and for a period of
one (1) year thereafter, whether acting for himself or for any third party,
disparage the image or reputation of ASR or any of ASR's managers, officers,
employees, associates, or any other individual or entity associated with ASR.

     Eppolito acknowledges that he has carefully read and considered all of the
terms and conditions of this Article. Eppolito further acknowledges that money
damages would not be a measurable or adequate remedy for Eppolito’s breach of
any of the covenants contained in this Article, and, accordingly, in addition to
and without limiting any other remedy available to ASR in the event of such a
breach, Eppolito agrees to submit to the equitable jurisdiction of any court of
competent personal subject matter in connection with any action to enjoin
Eppolito from violating any such covenants. Eppolito agrees to post a cash bond
at an injunction and cease and desist any and all actions in question that arise
out of or are may be considered breach(es) of the covenants contained in this
article until a court of equitable jurisdiction can conduct a trial by jury to
adjudicate the matter. In the event that Eppolito is found to have breached any
of the terms and conditions of this Agreement, Eppolito hereby agrees to pay all
costs and expenses incurred by ASR in enforcing provisions of this Article found
to have been breached by Eppolito, including ASR’s reasonable attorney’s fees.

ARTICLE 11
GENERAL PROVISIONS

     This Agreement constitutes the sole agreement between the parties with
respect to employment of Eppolito by ASR and supersedes any prior understandings
or written or oral agreements between the parties respecting that subject
matter.

The waiver by either party of a breach or violation of any provision of this
Agreement shall not operate as or be construed to be a waiver of any subsequent
breach of any provision of this Agreement.

6

--------------------------------------------------------------------------------




     All notices required or permitted to be given under this Agreement will be
sufficient if furnished in writing, sent by certified mail to his last known
residence with respect to Eppolito or to its principal office in Houston, Texas,
in the case of ASR. It is the responsibility of each party to keep the other
party fully apprised of any change in address necessary for any notices required
or permitted to be given under this Agreement.

     This Agreement shall be interpreted, construed, and governed according to
the laws of the State of Texas. In case any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provision, and this Agreement shall
be construed as if such invalid, illegal, or unenforceable provision had never
been included in this Agreement.

     Any and all disputes, controversies, claims or demands arising out of or
relating to this Agreement or any provision hereof, whether in contract, tort or
otherwise, at law or in equity, for damages or any other relief, shall be
resolved by binding arbitration pursuant to the Texas Arbitration Act in
accordance with the Commercial Arbitration Rules then in effect with the
American Arbitration Association. Any such arbitration proceeding shall be
conducted in Harris County, Texas. This arbitration provision shall be
enforceable in either federal or state court in Harris County, Texas, pursuant
to the substantive federal laws established by the Texas Arbitration Act. Any
party to any award rendered in such arbitration proceeding may seek a judgment
upon the award and that judgment may be entered by any federal or state court in
Harris County, Texas having jurisdiction.

     ASR and Eppolito acknowledge that the services to be rendered by Eppolito
under this Agreement are unique and personal. Therefore, neither party may
assign any rights or delegate any duties under this Agreement, without the other
party’s prior written consent. If either ASR or Eppolito obtain consent to an
assignment of rights or delegation of duties, rights or duties under this
Agreement shall inure only to the benefit of the assignee or delagee named in
the written instrument, and such consent shall not be deemed as a general
consent to assignment or delegation.

     This Agreement may be executed in several counterparts, each copy of which
shall serve as an original for all purposes, but all copies shall constitute but
one and the same agreement.

EXECUTED ON THE EFFECTIVE DATE FIRST WRITTEN ABOVE.

       /s/ Anthony Eppolito   ANTHONY EPPOLITO     AMERICAN SPECTRUM REALTY,
INC.   By:   /s/ Elisa Grainger     Printed Name:   ELISA GRAINGER Title: HEAD
OF ACCOUNTING   By:   /s/ William J Carden   Printed Name:   WILLIAM J. CARDEN
Title: PRESIDENT AND CEO


7

--------------------------------------------------------------------------------




AMENDMENT TO EMPLOYMENT AGREEMENT BETWEEN
AMERICAN SPECTRUM REALTY, INC.
AND
ANTHONY EPPOLITO

This Amendment to Employment Agreement dated January 1, 2012 is made and entered
into effective as of March 30, 2012 (“Effective Date”), between AMERICAN
SPECTRUM REALTY, INC. (“ASR”), located at 2401 Fountain View, Suite 510,
Houston, Texas 77057 and ANTHONY EPPOLITO (“Eppolito”).

The following ARTICLES of the Employment Agreement are hereby amended as
follows:

ARTICLE 1
TERM OF EMPLOYMENT

The term of employment is hereby extended to December 31, 2012.

ARTICLE 3
VESTING OF ASR STOCK AND SALE RESTRICTIONS

The sale restrictions are hereby deleted after July 1, 2012.

ARTICLE 5
CONDITIONS OF COMPENSATION

Eppolito shall receive a bonus of $10,000 payable April 2, 2012 if ASR’s Form
10-K is filed

Eppolito will receive a gross monthly salary increase effective July 1, 2012,
the amount of which shall be determined by ASR.

EXECUTED ON THE EFFECTIVE DATE FIRST WRITTEN ABOVE.

/s/ Anthony Eppolito   ANTHONY EPPOLITO     AMERICAN SPECTRUM REALTY, INC.    
By:      /s/ William J. Carden       Printed Name:  WILLIAM J. CARDEN  Title:
PRESIDENT AND CEO


8

--------------------------------------------------------------------------------